PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hanratty, Paul
Application No. 17/179,572
Filed: 19 Feb 2021
For: Support Element, Assembly And Method Of Forming Assembly

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 C.F.R. 1.182, filed July 2, 2021, requesting the Office remove the inadvertently named Applicant, BBA S.r.l., and to identify the sole inventor, Paul Hanratty as the correct Applicant, enter a power of attorney executed by sole inventor and Applicant Paul Hanratty, change the foreign priority information, and issue a corrected filing receipt reflecting these changes. 

The petition is GRANTED to the extent indicated below.

Petitioner has explained that the original application data sheet (ADS), filed February 19, 2021, listed an incorrect Applicant. “BBA S.r.l.” was listed as the Applicant by mistake.

37 CFR 1.46(c) states:

Any request to correct or update the name of the applicant after an applicant has been specified under paragraph (b) of this section must include an application data sheet under § 1.76 specifying the correct or updated name of the applicant in the applicant information section (§ 1.76(b)(7) ). Any request to change the applicant after an original applicant has been specified under paragraph (b) of this section must include an application data sheet under § 1.76 specifying the applicant in the applicant information section (§ 1.76(b)(7) ) and comply with §§ 3.71 and 3.73 of this title. 
(1) Correction or update in the name of the applicant. Any request to correct or update the name of the applicant under this section must include an application data sheet under § 1.76 specifying the correct or updated name of the applicant in the applicant information section (§ 1.76(b)(7)) in accordance with § 1.76(c)(2). 

Petitioner is unable to comply with the requirements of 37 CFR 1.46(c) because BBA S.r.l. is not in a position to comply with 37 CFR 3.71 and 3.73 because it does not have ownership rights in the invention. The sole inventor has neither assigned his rights in the invention, nor is he under an obligation to assign his rights to BBA S.r.l.

The petition to change the Applicant is granted on the basis that it appears that BBA S.r.l. was mistakenly identified as the Applicant on the ADS at the time of filing the application. Therefore, a petition under 37 CFR 1.182 is the proper vehicle to obtain the desired relief. Petitioner submitted an application data sheet (“ADS”) identifying the desired changes to applicant data on July 2, 2021 and the $210 petition fee.

Please find enclosed a corrected filing receipt listing the sole inventor, Paul Hanratty, as the Applicant.

The power of attorney/change of correspondence address executed by sole inventor/Applicant Paul Hanratty, filed July 2, 2021, has been entered.

Petitioner requests that the Office change the foreign priority information to identify DE 10 2020 104 431.3, instead of US 10 2020 104.431.3. This request cannot be granted. The original ADS listed DE 10 2020 104 431.3 in the Foreign Priority Information section, The priority claim was recognized on the filing receipt, mailed March 3, 2021. However, on April 7, 2021, within four months of the filing of the application, a Corrected ADS Form was filed which changed “DE” to “US”. The Office entered this change and issued an updated filing receipt on April 27, 2021. 

A petition under 37 CFR 1.55(e) is required because this application does not include a reference to DE10 2020 104 431.3, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority will be submitted after the period specified in 37 CFR 1.55(d), a petition under the provisions of 37 CFR 1.55(e) is required.

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  Corrected Filing Receipt and Notice of Acceptance of Power of Attorney